Summit App. No. 20523. On discretionary appeal. Appeal allowed.
P.E. Sweeney and Pfeifer, JJ., dissent.
On motion for admission pro hac vice of Connie J. Elliano by Robert M. Stefancin and Rebecca A. Kueera, and on motion for admission pro hac vice of Andrew T. Savage by Robert M. Stefancin and Rebecca A. Kueera. Motions granted.
P.E. Sweeney and Pfeifer, JJ., dissent.
On motion to strike memos of Future Settlement, amici memo of Lawfunds, LLC, et al., and amended memo of Interim Settlement. Motion denied.